Fourth Court of Appeals
                               San Antonio, Texas
                                   September 29, 2016

                                  No. 04-15-00482-CV

                            IN RE ESPERANZA HUGHES,

              From the 79th Judicial District Court, Jim Wells County, Texas
                            Trial Court No. 15-03-54382-CV
                     Honorable Richard C. Terrell, Judge Presiding


                                     ORDER
    Appellant's unopposed motion for extension of time to file response is hereby
GRANTED. Time is extended to October 27, 2016.

      It is so ORDERED September 29, 2016.

                                                PER CURIAM




      ATTESTED TO: _____________________________
                   Keith E. Hottle
                   Clerk of Court